Title: To George Washington from Major General William Heath, 12 August 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Augst 12th 1778
          
          Yours of the 24th June and 3rd July Came to hand by this Days Post. where they have
            been so long detained I cannot Conceive, as they Contain Several Peices of Intelligence
            of the then motions of the Enemy—had they Come to hand in the Usual Time would have
            gratifyed the Publick exceedingly; be pleased Sir to accept my warmest acknowledgements
            of Gratitude and Thanks for the Honor Done me in writing of them.
          I some time Since received a resolve of Congress accepting the resignations of Colo.
            Lee & Major Swaseys Commissions—the latter I do my Self the Honor to
              enclose⟨.⟩ Colo. Lee is Gone a voluntier on the
            Expedition to Rhode Island—and I beleive Commands the Boats.
          I am happy in having your Excellency’s approbation of my Conduct respecting the
            Unfortunate Death of Lt Brown of the Troops of the Convention.
          all the Military Stores which Some time Since arrived at Portsmouth to which your
            Excellency is pleased to allude in yours of the 3rd July have been Sent on to
            Springfield, and had I received the Signification of your Pleasure those for the Horse
            should have been Sent Immediately to the North River.
          The whole attention of the Publick is turned to the Rhode Island Expeditio⟨n.⟩ as I
            apprehend your Excellency has every intelligence directly from that place it will be
            needless for me to make mention of any from that Quarte⟨r.⟩ I have the Honor to be with
            the greatest respect your Excellencys most Obt Hbble Servt
          
            W. Heath
          
          
            N.B. Capt. Sewall’s Commission goes wth this.
          
        